EXHIBIT 10.3

FIRST AMENDMENT


THIS FIRST AMENDMENT dated as of August 7, 2012 (this "Amendment") amends the
Amended and Restated Credit Agreement dated as of May 25, 2012 (the "Credit
Agreement") among Nu Skin Enterprises, Inc. (the "Company"), various financial
institutions (the "Lenders") and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the "Administrative Agent"). Capitalized terms defined
in the Credit Agreement are, unless otherwise defined herein or the context
otherwise requires, used herein as defined therein.


WHEREAS, the Company, the Lenders and the Administrative Agent have entered into
the Credit Agreement; and


WHEREAS, the parties hereto desire to amend the Credit Agreement in certain
respects as more fully set forth herein;


NOW, THEREFORE, the parties hereto agree as follows:


SECTION 1 Amendments. Subject to the satisfaction of the conditions precedent
set forth in Section 3, the Credit Agreement is amended as follows:


1.1 Amendment to Section 1.1. The following new definitions are added to Section
1.1 in proper alphabetical order:


Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Company, including expenditures in respect of Capital Leases.


Cash Flow from Operations means the consolidated cash flow from operations of
the Company and its Restricted Subsidiaries as determined in accordance with
GAAP.


Restricted Payment means any of the following:


 (a) any declaration or payment of dividends, either in cash or property, on any
shares of capital stock of any class of the Company or any Restricted Subsidiary
(except (i) dividends or other distributions payable solely in shares of common
stock, and (ii) dividends and distributions paid by a Restricted Subsidiary
solely to the Company or a Wholly-Owned Restricted Subsidiary); or


(b) any purchase, redemption or retirement, either directly or indirectly, or
through any Restricted Subsidiary, of shares of capital stock of any class of
the Company or any Restricted Subsidiary or any warrants, rights or options to
purchase or acquire any shares of capital stock of the Company or any Restricted
Subsidiary; or


(c) any payment or distribution, either directly or indirectly or through any
Restricted Subsidiary, in respect of capital stock of any class of the Company
or any Restricted Subsidiary (except payments and distributions made by a
Restricted Subsidiary solely to the Company or a Wholly-Owned Restricted
Subsidiary).


1.2 Amendment to Section 10.10.1. Section 10.10.1 is amended in its entirety to
read as follows:


10.10.1 Minimum Consolidated Net Worth. Not, at any time, permit Consolidated
Net Worth to be less than $450,000,000.
 
1.3 Amendment to Section 10.15. Section 10.15 is amended in its entirety to read
as follows:
 
 





--------------------------------------------------------------------------------





10.15 Restricted Payments. Not, and not permit any Restricted Subsidiary to, at
any time declare or make, or become required to declare or make, any Restricted
Payment, unless after giving effect thereto, (i) the aggregate amount of all
Restricted Payments declared or made after June 30, 2012 does not exceed the sum
of (a) $100,000,000, plus (b) 100% of (x) the aggregate amount of Cash Flow from
Operations for the period commencing on July 1, 2012 and terminating at the end
of the last fiscal quarter immediately preceding the date of any proposed
Restricted Payment minus (y) the aggregate amount of all Capital Expenditures
during such period and (ii) no Event of Default or Unmatured Event of Default
exists or would exist after giving effect to such Restricted Payment.


SECTION 2 Warranties. The Company represents and warrants to the Administrative
Agent and the Lenders that (a) each warranty set forth in Section 9 of the
Credit Agreement is true and correct in all material respects as of the date of
the execution and delivery of this Amendment by the Company, with the same
effect as if made on such date (except to the extent any such warranty expressly
relates to a specific earlier date, in which case such warranty was true and
correct in all material respects as of such earlier date), (b) after giving
effect to this amendment, no Event of Default or Unmatured Event of Default
exists and (c) the Credit Agreement as amended hereby constitutes the legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors' rights generally, and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).


SECTION 3 Effectiveness. The amendments set forth in Section 1 above shall
become effective when the Administrative Agent has received (i) counterparts of
this Amendment executed by the Company and the Required Lenders and (ii) a fully
executed and effective amendment to the Senior Note Purchase Agreement and any
other Material Credit Facility (if any) which provides for amendments thereto
which are substantially identical to those provided herein.


SECTION 4 Miscellaneous.


4.1 Continuing Effectiveness, etc. As herein amended, the Credit Agreement shall
remain in full force and effect and is hereby ratified and confirmed in all
respects. After the effectiveness of this Amendment, all references in the
Credit Agreement and the other Loan Documents to "Credit Agreement" or similar
terms shall refer to the Credit Agreement as amended hereby.


4.2 Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties on separate counterparts, and each such counterpart
shall be deemed to be an original but all such counterparts shall together
constitute one and the same Amendment. Delivery to the Administrative Agent of a
counterpart hereof, 01' a signature page hereto, by facsimile or by email in
.pdf or similar format shall be effective as an original, manually-signed
counterpart.


4.3 Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of New York, without regard to conflict of laws
principles.


4.4 Successors and Assigns. This Amendment shall be binding upon the Company,
the Lenders and the Administrative Agent and their respective successors and
assigns, and shall inure to the benefit of the Company, the Lenders and the
Administrative Agent and the respective successors and assigns of the Lenders
and the Administrative Agent.











--------------------------------------------------------------------------------


 
Delivered as of the day and year first above written,


NU SKIN ENTERPRISES, INC.




By /s/ Ritch Wood  
Title Chief Financial Officer  
JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender
By /s/ Stephen Cazier  
Title Senior Banker  































































































